Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 3, 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1, the last four lines has a typographical error where the period ends the fourth to last line instead of the last line. Claims are required to be written in a single sentence form (see MPEP 608.01(m)). 
Claims 2-4 are objected due to claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,268,565 (hereinafter referred to as “Katoh”).
	For claim 1, Katoh discloses an optical scan type object detecting apparatus (shown in FIG. 9, FIG. 10, and FIG. 31), comprising a mirror unit in which a first mirror surface and a second mirror surface are formed so as to incline in a direction to intersect with a rotation axis and to face each other at a predetermined angle (V-shape polygonal mirror 6’ shown in FIG. 9); a light source (laser source 1 in FIG. 10); and a light receiving element (light reception sensor 10 in FIG. 9), wherein a light flux emitted from the light source is reflected by the first mirror surface, thereafter, is reflected by the second mirror surface (light from source 1 is “reflected by the lower reflection surface 6a and the upper reflection surface 6b, of the V-shape polygonal mirror 6' and then irradiated” onto a barcode, col. 7, lines 29-32), and is projected so as to scan by rotation of the mirror unit (“the scanning patterns as shown in FIG. 7B are generated twice per one rotation of the V-shape polygonal mirror”, col. 6, lines 67-68), a part of a light flux scattered by an object among the light flux projected so as to scan is reflected by the 
	Katoh does not specifically disclose wherein an area of the light flux scattered by the object and received by the light receiving element becomes larger than an area of the light flux projected so as to scan in comparison of each other on the first mirror surface. However, Katoh teaches the use of a collection lens to focus the received light on the sensor 10. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that light diffuses over distance as evidenced by light collection lens 9 in Katoh that focuses the received light onto light reception sensor 10.
	Katoh does not specifically disclose an incident angle of the light flux emitted from the light source relative to the first mirror surface that satisfies a formula θ/2-7 < θ inc< θ /2+11 provided that, θ: an intersecting angle formed by the first mirror surface and the second mirror surface. However, Katoh teaches in FIG. 12A and FIGS. 13A-C (and discussed in col. 8, lines 1-18) that the mathematical relationship between the angles of mirrors and light paths to affect scanning patterns are known in the optical scanning and detection art.  Thus, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the light source and first mirror surface according to the formula θ/2-7 < θinc< θ /2+11, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the In re Aller, 105 USPQ 233. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to change the angle of a reflective surface with respect to a light path because doing so is known to affect scanning patterns, as taught by Katoh.
	For claim 2, Katoh discloses wherein the mirror unit includes a plurality of pairs of the first mirror surface and the second mirror surface, and the intersecting angle between the first mirror surface and the second mirror surface is different 
	Katoh does not specifically disclose wherein the intersecting angle between the first and second mirror surfaces is different for each of the pairs. Instead, Katoh discloses three sets of faces having different angles from the other three sets (described in col. 6, lines 60-68). Katoh teaches that using different angles between sets produces different scanning patterns shown in FIG. 7B (see col. 6, lines 60-68). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to duplicate the different angle concept such that each of the sets have different angles from each other, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious because doing so is known to create different scanning patterns as taught by Katoh. 
	For claim 3, Katoh discloses wherein an optical axis of the light source is fixed relative to a rotation axis of the mirror unit (shown in FIG. 9).
	Katoh does not specifically disclose wherein an inclination angle of the first mirror surface relative to the rotation axis of the mirror unit is different for each of the first mirror surfaces. Instead, Katoh discloses three reflective faces having different St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious because doing so is known to create different scanning patterns as taught by Katoh.
	For claim 4, Katoh does not explicitly disclose wherein the conditional formula recited in claim 4 regarding a ratio of the area of the received and projected light is within a specific numerical range where the area of the received light is larger than the emitted light. 
	It was established in the rejection of claim 1 above that it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that light diffuses over distance as evidenced by light collection lens 9 in Katoh that focuses the received light onto light reception sensor 10. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to omit the collection lens which would keep the received light at its wider diffused are since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. Removing the collection lens of Katoh would have yielded the predictable result of a wider received light beam at the sensor.  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J WEBSTER whose telephone number is (313)446-4857.  The examiner can normally be reached on Monday thru Friday 9:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached at 571-270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMANDA J WEBSTER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645